Citation Nr: 9923067	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
previously denied gastrointestinal disorder(s).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



REMAND

The veteran had active military service from July 1942 to 
October 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO.  

Initially, the Board notes that the procedural history in 
this case raises some questions as to what the exact issue is 
on appeal.  By way of explanation, review of the claims 
folder reveals that a rating action taken in March 1946 
denied service connection for a disorder described as 
"stomach trouble."  Subsequently, by a September 1955 
rating decision, the RO denied service connection for a 
gastric ulcer.  In a September 1955 letter to the veteran, 
the RO indicated that it had considered gastrointestinal 
pathology and a duodenal ulcer; it was concluded that service 
connection for a gastric ulcer was not warranted.

A September 1959 decision in which the RO again considered 
certain gastrointestinal pathology was appealed by the 
veteran and the Board denied service connection for a 
duodenal ulcer.  By rating action of October 1961, following 
the receipt of additional medical evidence from the veteran, 
the RO denied service connection for a "stomach ulcer."  
The veteran again appealed and, in a May 1962 decision, the 
Board again denied service connection for a duodenal ulcer.  
By rating action of January 1964, the RO again denied service 
connection for a duodenal ulcer.  The Board, in a February 
1965 decision, denied service connection for duodenal ulcer 
disease.

By rating decision of July 1972, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a gastric ulcer.  
No appeal was initiated.  See 38 C.F.R. § 19.118 (1971).  

In an October 1977 statement, the veteran advised the RO that 
he had undergone surgery to remove his gallbladder.  He 
stated that he believed the severe abdominal pain he had 
experienced in service and since his discharge from service 
had all been related to his gallbladder.  He requested 
consideration of entitlement to service connection for 
residuals of his gallbladder disease.

By rating action of January 1978, the RO denied service 
connection for residuals of a cholecystectomy.  The veteran 
appealed this decision.  In an August 1978 decision, the 
Board denied service connection for a gallbladder disorder.  
A subsequent attempt to reopen his claim for entitlement to 
service connection for gallbladder disease was denied by the 
Board in an April 1987 decision.

In September 1993, the veteran expressed his desire to reopen 
a claim for entitlement to service connection for "stomach 
problems."  In a March 1994 letter to the veteran, the RO 
indicated that service connection had previously been denied 
for a gastric ulcer and residuals of gallbladder removal.  
The veteran was advised that if his recently submitted claim 
pertained to either of the conditions which had previously 
been denied, he would need to submit evidence showing that 
the condition(s) was incurred or aggravated by his active 
military service.  In an August 1996 statement, the veteran 
again raised the issue of entitlement to service connection 
for "stomach problems."  By the November 1996 rating 
decision, which is the subject of the current appeal, the RO 
found that new and material evidence had not been submitted 
to reopen a claim for entitlement to service connection for 
stomach problems.  The RO indicated that this referred to old 
claims for gastric ulcer and residuals of a cholecystectomy.

In summary, the Board finds that clarification is needed as 
to the exact nature of the veteran's current claim.  It 
appears that he has come full circle from the time that he 
first claimed entitlement to service connection for "stomach 
trouble" in 1945.  The claims folder documents multiple 
diagnoses of various gastrointestinal disorders including 
gastritis, duodenal ulcer disease, gastric ulcer, and 
gallbladder disease followed by a cholecystectomy.  There are 
prior final decisions with respect to several claimed 
problems which appear to now be best described as a gastric 
ulcer, a duodenal ulcer, residuals of gallbladder removal, 
and "stomach trouble" as first characterized in March 1946.  
On remand, the RO should clarify which claim or claims the 
veteran is attempting to reopen.

With respect to the issue(s) of whether new and material 
evidence has been presented to reopen any or all of the prior 
final decisions on the aforementioned gastrointestinal 
disorders, the Board notes that 38 U.S.C.A. § 5108 (West 
1991) allows for a reopening of a previously denied claim, 
but only on the presentation of new and material evidence.  
"New and material" evidence is that which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a), as noted above.

A review of the record in the present case reveals that, in 
January 1997, the RO employed the now-invalidated Colvin test 
when addressing the veteran's claim to reopen.  In the 
January 1997 Statement of the Case (SOC), the RO stated that, 
"[t]o justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
(Emphasis added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or 
supplemental statement of the case (SSOC) fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Inasmuch as the January 1997 action by the RO was based on 
the standard which was struck down in Hodge, supra, a remand 
is warranted to allow the RO to apply the standards set forth 
therein.  Id.  

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
his representative, and ask for 
clarification as to whether the veteran's 
current claim relates generally to 
stomach problems or more specifically to 
a gastric ulcer, duodenal ulcer disease, 
residuals of gallbladder removal, or all 
of the above.  

2.  The RO should then review the record 
and re-adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen any previously denied 
claim(s).  In so doing, the RO should 
consider and apply only the provisions of 
38 C.F.R. § 3.156(a) and the holding of 
the United States Court of Appeals for 
the Federal Circuit in Hodge.

If any determination remains adverse to the veteran, both he 
and his representative should be provided with a SSOC.  The 
veteran and his representative should be given the 
opportunity to respond.  The veteran need take no further 
action until he is informed, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

